                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 MICHAEL S. HOSKINS,
                                                                          ORDER
        Plaintiff,
                                                                 Case No. 19-cv-504-jdp
 v.
 DR. WOJTECKA, et al.
        Defendants.

       On June 26, 2019, I entered an order assessing plaintiff Michael S. Hoskins an initial

partial payment of $1.42 in the above case. On July 8, 2019, plaintiff filed a motion to waive

the initial partial payment. Dkt. 5. Plaintiff’s motion will be denied without prejudice.

       Plaintiff has not provided documentation that shows the steps plaintiff has taken to

request funds to pay the initial partial from the institution’s business office. Furthermore, the

account statement plaintiff submitted with his complaint indicates that plaintiff is receiving

regular monthly deposits. According to the language of 28 U.S.C. § 1915(b)(1), prison officials

are required to use a prisoner’s release account to satisfy an initial partial payment if no other

funds are available.    Carter v. Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005).

Therefore, if plaintiff does not have money in his regular account to pay the initial partial

payments, plaintiff is allowed to use funds from his release account to pay the initial partials.

I will give plaintiff an enlargement of time until July 31, 2019, to pay the initial partial payment

in the above case.



                                             ORDER

       IT IS ORDERED that:

       1.      Plaintiff Michael S. Hoskins’ motion to waive the initial partial payment in the

above case, dkt. 5, is DENIED.
       2.      Plaintiff may have an enlargement of time to July 31, 2019, in which to submit

a check or money order payable to the clerk of court in the amount of $1.42. If plaintiff does

not have funds available from his release account to make the initial partial payment, plaintiff

is allowed to use funds from his release account to pay the initial partial payment.

       3.      If, by July 31, 2019, plaintiff fails to make the initial partial payment, or show

cause for failure to do so, plaintiff will be held to have withdrawn the action voluntarily and

the case will be closed without prejudice to plaintiff’s filing his case at a later date.


               Entered this 9th day of July, 2019.

                                       BY THE COURT:


                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge
